Citation Nr: 0702654	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-36 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a service-connected low back disability, currently 
diagnosed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2006, a hearing was held before the undersigned  
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  At the 
hearing he testified that her service-connected back 
disability had increased in severity.  Moreover, review of 
the record does not reveal that the veteran was afforded a 
Compensation and Pension examination since he filed his most 
recent claim for an increased rating.  Therefore the veteran 
should be scheduled for another VA examination.  

At the May 2006 hearing the veteran also testified that he 
was undergoing continuing treatment for his back disability.  
Review of the evidence of record does not reveal any VA 
records dated since 2003.  These records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all health care professionals 
and/or facilities where he had been 
treated for his back disability since 
2003.  The RO should obtain records of 
treatment from all the sources listed 
by the veteran which are not already on 
file.  Even if the veteran does not 
respond, the RO should request complete 
copies of the veteran's VA treatment 
records from the Alexandria, VA medical 
center, and the New Orleans VA medical 
center for the period since 2003.

2.  The veteran should be scheduled for an 
examination to obtain medical information 
sufficient to rate his service-connected 
back disability.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.

3.  Following the above, the RO should 
readjudicate the veteran's claim.  
Specifically, consideration of the 
veteran's degenerative disc disease 
symptoms should be considered in rating 
the veteran's service-connected low back 
disability.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



